DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the indicia" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scampini et al. (US Pub No. 2004/0193042) in view of Willis (US Pub No. 2006/0116575) and Tognaccini et al. (US Pub No. 2009/0326318).  
With regards to claims 1 and 10, Scampini et al. disclose a system and method for guiding a medical procedure, comprising the steps of:
inserting a cardiac catheter (30) into a heart of a living subject, the cardiac catheter having functional elements (i.e. position sensor (32) or the elements required for providing electrophysiologic information) disposed on a distal portion thereof (paragraphs [0024]-[0025], referring to the invasive/interventional device (30) performing a function within the body/heart, wherein the invasive device can be an IVUS or optical catheter; Figure 1);
obtaining electrophysiologic data or image data (i.e. IVUS data) from the cardiac catheter (30) relating to the heart (paragraphs [0024]-[0025], referring to the interventional device (30) being a diagnostic or measurement device “such as an IVUS or optical catheter” (and thus can obtain image data) and wherein the interventional subsystem (20) can also receive information from the interventional device on the procedure being performed, such as optical/acoustic image information, or electrophysiologic information; Figure 1); and 
presenting in a first window (i.e. window of display (99)) on a single monitor (99) a series of visual displays while contemporaneously obtaining the electrophysiologic or image data with the cardiac catheter, the series of displays in the first window including, in a main window portion (i.e. left portion of display 99) of the first window, a 3-
the cardiac catheter rendered in the icon portion being separated from the 3-D image of the heart in the main window portion when displayed on the single monitor (paragraph [0043], referring to the interventional device volume (306) being “shown separately in the same display in a zoomed view 308”, Figure 13, note that the cardiac catheter (30) rendered in the icon portion (308) is separated from the 3D image (300) of the heart in the main window portion when displayed on the single monitor (99)).
Further, with regards to claim 10, Scampini et al. discloses that their system comprises a processor, a single monitor (99) having a visual display screen; and a 
However, Scampini et al. do not specifically disclose that both electrophysiologic data and image data are contemporaneously obtained.
Further, Scampini et al. do not specifically disclose that the icon portion “only” displays the second contemporaneous 3-D rendering of the scaled-up image of the distal portion of the cardiac catheter.
Willis discloses a system and method for guiding a medical procedure, comprising the steps of inserting a cardiac catheter (24) into a heart of a living subject, the cardiac catheter having functional elements (32) disposed on a distal portion thereof (paragraphs [0036], [0039], [0079]; Figures 2 and 6-7) and obtaining, contemporaneously, electrophysiologic data and image data (i.e. EP map (44) of sensed electrical activity, wherein, as seen in Figures 6-7, EP map (44) forms an image and thus is considered as “image data”) from the cardiac catheter (24) relating to the heart (paragraphs [0054], [0056]; Figures 6-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the cardiac catheter which can 
However, the above combined references do not specifically disclose that the icon portion “only” displays the second contemporaneous 3-D rendering of the scaled-up image of the distal portion of the cardiac catheter.
Tognaccini et al. disclose providing a computer generated auxiliary view including articulable instruments (i.e. surgical tools), wherein, as seen in Figure 15, a 3D rendered image of the articulable instrument can be displayed on its own separate window 1502 in a primary monitor (104) to assist the operator in performing a medical procedure and avoid cluttering the captured image during the performance of a medical procedure (paragraphs [0010], [0071], [0078], [0086], [0089]).  Tognaccini et al. further disclose that their invention is applicable to bendable instruments that may be used to controllably navigate through various twists and turns in a patient’s body to a target site for performing a medical procedure (paragraph [0071]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the icon portion of Tognaccini et al.  “only” display the second contemporaneous 3-D rendering of the scaled-up image of the distal portion of the cardiac catheter, as taught by Tognaccini et al., in order to assist the 
With regards to claims 2 and 11, Scampini et al. disclose that the catheter icon (308) has an orientation that matches a current orientation of the distal portion of the cardiac catheter in the heart (paragraphs [0026], [0032], [0043], referring to real time three dimensional ultrasonic imaging being performed and the interventional device and its procedure observed continuously and precisely in three dimensions, and thus the catheter icon (308) has an orientation that matches a current (i.e. real time) orientation of the distal portion of the cardiac catheter in the heart; Figure 13).
With regards to claims 3 and 12, Scampini et al. disclose that presenting a series of visual displays comprises enlarging the catheter icon with respect to the 3-D image of the heart (paragraph [0043]; Figure 13, wherein the “zoomed view 308”/catheter icon is enlarged with respect to the 3D image (300) of the heart).
With regards to claims 9 and 18, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the 3D image of the heart comprise a functional electroanatomic image.  Willis et al. disclose generating three-dimensional graphical information, which can be displayed as a graphic representations 24’, 40’ of the respective mapping/ablation catheter 24 and an electrophysiology (EP) map 44 (i.e. functional electroanatomic image) of sensed electrical activity of the heart, as can be seen in Figure 6 (paragraphs [0054], [0056],  Figures 6-7).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the 3D image of the heart of the above combined references with a 3D image of the heart comprising a functional .  

Claims 4-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scampini et al. in view of Willis and Tognaccini et al.as applied to claims 1 and 10 above, and further in view of Panescu et al. (US Patent No. 6,049,732).
With regards to claims 4-8 and 13-17, as discussed above, the above combined references meet the limitations of claims 1 and 10.  However, with regards to claims 4 and 13, they do not specifically disclose that presenting a series of visual displays comprises applying respective visual cutes to the indicia of the catheter icon, wherein the visual cues encode a status of respective functional elements of the cardiac catheter.  Further, with regards to claims 5-8 and 14-17, the above combined references do not specifically disclose that the visual cues comprise at least one of a color and a pattern that is associated with one the functional elements, a numerical descriptor that is associated with one of the functional elements, a shape that is associated with one of the functional elements, and a deemphasis of one of the functional elements.    
Panescu disclose a GUI that is implemented on a computer (34), wherein the GUI functions to provide the attending medical personnel with a pictorial or graphic representation of a cardiac multielectrode catheter (14) within the patient’s body (Abstract; column 17, line 58-column 18, line 7).  The GUI displays a simplified, idealized graphic image of the particular type of multielectrode catheter (14) in a split 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the presenting a series of visual displays of the above combined references comprise applying respective visual cues to the indicia of the catheter icon, wherein the visual cues encode a status of respective functional elements of the cardiac catheter and further, with regards to claims 5-8 and 14-17, have the visual cues of the above combined references further comprise at least one of a color and a pattern that is associated with one the functional elements, a numerical descriptor that is associated with one of the functional elements, a shape that is associated with one of the functional elements, and a deemphasis of one of the functional elements, as taught by Panescu et al., in order to further help orient the attending physician with respect to the catheter and the patient’s body and thus aid in interpreting the data provided by the catheter (column 18, lines 1-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Scampini has been introduced to teach a method for guiding a medical procedure, including presenting an icon portion displaying a second contemporaneous 3D rendering of a scaled-up image of the distal portion of the cardiac catheter, etc. and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793